









December 19, 2017


Multi Soft II, Inc.
4400 Biscayne Boulevard; 10th Floor
Miami, FL 33137


Re:    Amendment No. 6 to Revolving Credit Promissory Note


Reference is made to the Revolving Credit Promissory Note (the “Revolver”) dated
April 23, 2012 in consideration of the mutual agreements and covenants contained
and other good and valuable consideration, the parties hereto agree to increase
the Commitment Amount, as defined in the Revolver, from $350,000 to $450,000 and
extend the Maturity Date of the Revolver to December 31, 2019 from December 31,
2018.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 6 to the
Revolving Credit Promissory Note to be duly executed and attested, all as of the
date first written above.


BORROWER:


MUTLI SOFT II, INC., a Florida Corporation




By:    /s/ Robert M. Lundgren        
Name:    Robert M. Lundgren
Director


LENDER:


VECTOR GROUP LTD., a Delaware Corporation




By:    /s/ Marc N. Bell            
Name:    Marc N. Bell
Senior Vice President, General Counsel and Secretary





